652 S.E.2d 258 (2007)
Michael L. CLEMMONS, Employee
v.
SECURITAS, Inc., Employer and
American Home Assurance Company (ESIS), Carrier.
No. 324P07.
Supreme Court of North Carolina.
October 11, 2007.
Paul C. Lawrence, Dalton G. Blair, Charlotte, for Securitas, Inc., et al.
*259 Travis Payne, for Clemmons.

ORDER
Upon consideration of the petition filed by Defendants on the 10th day of July 2007 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of October 2007."
Upon consideration of the petition filed on the 10th day of July 2007 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of October 2007."